Citation Nr: 0817606	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-13 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for exogenous obesity.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for hypogonadism. 

5.  Entitlement to service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs





ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1966 to 
October 1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant's exogenous obesity was not manifest in 
service and is not attributable to service, to include 
herbicide exposure in Vietnam.  

2.  The appellant's sleep apnea was not manifest in service 
and not attributable to service, to include herbicide 
exposure in Vietnam.  

3.  Hypertension was not manifest in service or within the 
initial post service year, and is not attributable to 
service, to include herbicide exposure in Vietnam, and the 
competent evidence establishes that hypertension is not 
related to service-connected diabetes mellitus.  

4.  The appellant's hypogonadism was not manifest in service 
and is not attributable to service, to include herbicide 
exposure in Vietnam.  

5.  The competent evidence establishes that the appellant 
does not have a hearing loss disability for VA compensation 
purposes.  




CONCLUSIONS OF LAW

1.  Exogenous obesity was not incurred or aggravated in 
active service and may not be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  Sleep apnea was not incurred or aggravated in active 
service and may not be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

3.  Hypertension was not incurred or aggravated in active 
service and may not be presumed to have been incurred in 
active service, and hypertension is not proximately due to or 
the result of a service-connected disease or injury.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

4.  Hypogonadism was not incurred or aggravated in active 
service and may not be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

5.  A bilateral hearing loss disability was not incurred or 
aggravated in service and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West. 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in March 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claims.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice.  If there 
is VCAA deficiency, i.e., VCAA error, this error is presumed 
prejudicial to the claimant.  VA may rebut this presumption 
by establishing that the error was not prejudicial.  See 
Sanders v. Nicholson, 487 F. 3d 881 (2007); see also Simmons 
v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.  The appellant was also sent a letter 
regarding the appropriate disability rating or effective date 
to be assigned in March 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including cardiovascular renal 
disease and an organic disease of the nervous system, if 
manifested to a compensable degree within one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The United States Court of Appeals for 
Veterans Claims ("the Court"), in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 (2007) does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes mellitus, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Service connection on a presumptive basis for exposure to 
herbicides in Vietnam is limited to the following diagnoses:  
non-Hodgkin's lymphoma, soft-tissue sarcoma, chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, porphyria cutanea tarda, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), multiple myeloma, 
Type 2 diabetes, acute and subacute peripheral neuropathy, 
and prostate cancer.  See 38 U.S.C.A. § 1116(a)(2) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.309(e) (2007).

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additionally, when 
aggravation of a nonservice-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see 
also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been no assertion 
of combat in regard to the issues on appeal.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
applicable.

Next, as reflected in the July 2006 VA Form 646, the 
appellant asserts alternate theories of entitlement in regard 
to the claimed disorders on appeal.  First, in regard to his 
assertions of entitlement to service connection on a 
presumptive basis, the Board notes that the appellant is 
service connected for diabetes mellitus based on a 
presumption of in-service exposure to Agent Orange.  To the 
extent that the appellant has asserted that exogenous 
obesity, sleep apnea, hypertension, hypogonadism, and a 
hearing loss disability are a result of in-service Agent 
Orange exposure, the Board notes that the Secretary of VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
57586-57589 (1996); 64 Fed. Reg. 59232-59243 (1999); 67 Fed. 
Reg. 42600-42608 (2002).  Thus, service connection for the 
claimed disorders on appeal on a presumptive basis in 
association with exposure to Agent Orange is not warranted.  

In addition, the Board finds that service connection on a 
presumptive basis is not warranted for a hearing loss 
disability or hypertension under the provisions of 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As 
noted, service connection may be granted for a cardiovascular 
disease and an organic disease of the nervous system, if 
manifested during service or to a compensable degree within 
one year following service.  Id.  In that regard, the Board 
notes that service medical records are negative for findings 
or complaints of hearing loss or hypertension during service 
and the November 1969 separation examination report shows 
that the ears and heart were normal.  Moreover, the January 
2006 VA examiner stated that the onset of hypertension was in 
1989 or 1990 thereby establishing that hypertension was not 
manifest in service or within one year of separation.  In 
addition, while the October 2004 VA examination report notes 
sensorineural hearing loss, bilaterally, the results of 
audiological evaluation contained in the report establish 
that the appellant does not have a hearing loss disability 
for VA compensation purposes.  38 C.F.R. § 3.385.  The Board 
notes that absent a current disability, service connection is 
not warranted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Thus, service connection is not warranted for 
either hypertension or a hearing loss disability, as the 
competent evidence establishes that neither hypertension nor 
a hearing loss disability had an onset in service or within 
one year of separation.  

The Board further finds that service connection for the 
claimed disorders on appeal is not warranted based upon a 
theory of in-serivce incurrence.  As noted, the competent 
evidence establishes that the appellant does not have a 
hearing loss disability for VA compensation purposes thereby 
precluding service connection for a hearing loss disability 
under any theory of entitlement.  In addition, while service 
medical records reflect that he sustained blunt force trauma 
to the abdomen in a motor vehicle accident in November 1967, 
the assessment was rule out perforated viscus, and findings 
in March 1969, to include swelling and edema of the glans 
penis and foreskin were attributed to genital warts, for 
which podophyllin was prescribed.  Regardless, the November 
1969 separation examination report shows that the abdomen and 
viscera, endocrine system and genitourinary system were 
normal, and neurologic examination was normal.  

In addition, while post service records show diagnoses to 
include exogenous obesity, sleep apnea, hypogonadism, and 
hypertension, there is no competent evidence linking any of 
the disorders to in-service disease or injury, to include 
exposure to Agent Orange.  The Board notes that the appellant 
is competent to report his symptoms.  In addition, the 
November 2004 private psychological examination report notes 
that he had been a medivac technician, had a degree in 
biology and chemistry, and had been employed as a chemist or 
a chemist assistant.  He is not, however, shown to have the 
medical expertise necessary for the determinations in this 
case.  That is, his opinion alone is not sufficient for a 
determination as to a relationship between service and any 
current disorder.  Rather, the Board must weigh and assess 
the competence and credibility of all of the evidence of 
record, both positive and negative.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence of record.  
See Owens, Gabrielson v. Brown, 7 Vet. App. 36 (1994); see 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
[observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches].  In that regard, the Board notes that 
an August 2004 letter from the appellant's private physician 
notes hearing loss, exogenous obesity, sleep apnea, 
hypertension, and hypogonadism, as well as Agent Orange 
exposure, and an opinion to the effect that, "it is at least 
as likely that they are service connected as not given his 
history."  A mere transcription of lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Rather, the 
competent evidence in this case consists of the VA medica 
opinions based on the objective findings and supported by the 
results of clinical testing.  

In this case, the Board has accorded more probative value to 
the competent, objective VA opinions, to include the October 
2004 results of audiological evaluation establishing that the 
appellant does not have a hearing loss disability in either 
ear for VA compensation purposes, and the January 2006 VA 
opinion to the effect that hypertension had an onset many 
years post service, and that it was not likely that 
hypertension is related (caused or aggravated) to service-
connected diabetes mellitus.  See 38 C.F.R. § 3.310.  In 
regard to the assertion of the appellant's representative in 
the July 2006 VA Form 646 in regard to the date of the 
diagnosis of diabetes mellitus in relation to the development 
of hypertension, the Board notes that the January 2006 VA 
examiner stated that even if the appellant had never 
developed diabetes mellitus, he would still likely have 
hypertension, noting that 95 percent of cases of hypertension 
were essential in nature.  

In addition, the January 2004 VA treatment record referenced 
above notes not only that hypertension had an onset in the 
1980s, but also that the onset of sleep apnea was in 2001 and 
that the onset of hypogonadism was in 1999.  The Board notes 
that a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim and weighs against the 
claims in this case.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).  

The VA opinions are consistent with the contemporaneous 
service medical records, to include the November 1969 
separation examination report showing that neurologic 
examination was normal, and that the ears, heart, endocrine 
system, genitourinary system, and abdomen and viscera were 
normal.  In addition, the VA opinions are supported by the VA 
treatment records establishing a remote onset of the claimed 
disorders.  The Board notes that the VA examiners reviewed 
the claims file, made the clinical test results part of the 
reports, and provided complete rationales for the opinions.  

In sum, the competent evidence establishes that neither 
hypertension nor a hearing loss disability was shown during 
service or within the initial post-service year, that the 
appellant does not have a hearing loss disability for VA 
compensation purposes, and that hypertension is not related 
to service or a service-connected disease or injury, and 
there is no competent evidence linking hypertension, 
exogenous obesity, sleep apnea, or hypogonadism to service, 
to include the presumed in-service exposure to Agent Orange.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  






ORDER

Service connection for exogenous obesity is denied.  

Service connection for sleep apnea is denied.  

Service connection for hypertension is denied.  

Service connection for hypogonadism is denied.  

Service connection for a bilateral hearing loss disability is 
denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


